EXHIBIT 11.1 CPI CORP. COMPUTATION OF INCOME (LOSS) PER SHARE - DILUTED FISCAL YEARS ENDED FEBRUARY 6, 2010, FEBRUARY 7, 2009, AND FEBRUARY 2, 2008 in thousands except share and per share data Common shares outstanding at beginning of fiscal period Shares issued during the period - weighted average Shares issuable under employee stock plans - weighted average - (a) Dilutive effect of exercise of certain stock options - (a) Less: Treasury stock - weighted average ) ) ) Weighted average number of common and common equivalent shares Net income (loss) applicable to common shares: From continuing operations $ $ ) $ From discontinued operations - ) ) Net income (loss) $ $ ) $ Net income (loss) per common and common equivalent shares: From continuing operations $ $ ) $ From discontinued operations - ) ) Income (loss)per common share $ $ ) $ (a) The effect of stock options in the amount of 10,203 shares and20,405 shares issuable under employee stock plans were not considered as the effect was antidilutive.
